Citation Nr: 0023581	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-29 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim with respect to whether the character of the 
appellant's discharge constitutes a bar to payment of 
Department of Veterans Affairs (VA) benefits.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The appellant had military service from January 1969 to 
February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which found that new and material evidence had not 
been received to reopen consideration of whether the 
character of his discharge was a bar to payment of VA 
benefits. 


FINDINGS OF FACT

1.  In a November 1993 administrative decision the RO held 
that no new and material evidence had been submitted to 
warrant reconsideration of the character of the appellant's 
discharge and the appellant did not appeal that decision.

2.  Since the unappealed November 1993 administrative 
decision, evidence has been received, which is neither 
cumulative nor redundant, which is so significant that it 
must be considered in order to fairly decide whether the 
character of the appellant's discharge constitutes a 
statutory bar to payment of VA benefits. 

3.  The appellant's claim that the character of his discharge 
should not constitute a bar for purposes of payment of VA 
benefits is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the appellant's claim 
that his character of discharge does not constitute a bar for 
purposes of VA benefits has been presented and the 
appellant's claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The appellant's claim that his character of discharge 
does not constitute a bar for purposes of VA benefits is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to establish status as a "veteran," 
as that term is defined by law, in order to establish his 
entitlement to service-connection for disabilities claimed to 
have been sustained in active service.  The appellant 
contends that he has submitted new and material evidence 
proving that the offenses he committed during service were 
due to a psychiatric disability.  He maintains that his 
actions should consequently not be considered willful and 
persistent misconduct and that the character of his discharge 
should not constitute a bar for purposes of VA benefits.

In an August 1974 administrative decision, the RO in 
Columbia, South Carolina held that the appellant's discharge 
from military service was issued under conditions which bar 
the payment of VA benefits.  The RO noted that the appellant 
would have been referred to trial by special court martial 
had he not submitted his resignation.  Since the appellant 
was issued an undesirable discharge in order to escape trial 
by court-martial, the RO held that the appellant's discharge 
was dishonorable.

The record reveals that, in 1974, the appellant was initially 
discharged from service "under conditions other than 
honorable."  His discharge was upgraded in 1977 to "under 
honorable conditions" by the Department of Defense (DOD) 
Special Discharge Review Program.  However, the appellant's 
discharge was again reviewed, as required by Public Law 95-
126, in 1978.  The appellant was advised that while he would 
not qualify for upgrading under the new, uniform, standards 
for discharge review, his "Honorable" character of 
discharge awarded under the DOD-Special Discharge Review 
Program had not been changed.  He was informed that under the 
new law, the conditions of his discharge may render him 
ineligible for VA benefits effective April 8, 1978.

In November 1978, the Columbia, South Carolina RO promulgated 
another administrative decision holding that the appellant's 
discharge from military service was under conditions barring 
the payment of VA benefits.  The RO noted that the 
appellant's discharge was upgraded to Under Honorable 
Conditions in 1977, under the DOD Discharge Review Board 
(Special), and that he had later been given an unfavorable 
second review by the Discharge Review Board, under provisions 
of PL 95-126.  The RO further noted that the appellant had 
originally been given an undesirable discharge in lieu of 
trial by special court-martial at his request.  His request 
was based on the fact that he was at that time, facing trial 
by special court-martial empowered to adjudge a bad conduct 
discharge for violation of Article 86, U.S. (AWOL), from 
September 18, 1972 to January 27, 1973 on one count.  It was 
cited that the appellant had been in an unauthorized absence 
status 14 times since October 1969, totaling 189 days, and 
had received five summary courts-martial, with sentences 
totaling 80 days confinement and 30 days restriction.  The RO 
held that a discharge from service due to willful and 
persistent misconduct is considered to have been under 
dishonorable conditions and is a bar to the payment of VA 
benefits.

In November 1993 the RO issued an administrative decision 
finding new and material evidence had not been received to 
warrant reconsideration of whether the character of the 
appellant's discharge was a bar to payment of VA benefits.  
Hence, the November 1978 decision that the appellant's 
discharge was under dishonorable conditions (pursuant to 38 
U.S.C. § 5303 (revised by Public Law 95-126) and 38 C.F.R. 
§ 3.12) was continued.  The appellant was informed of this 
decision in November 1993, he did not appeal that decision, 
and it became final.  38 U.S.C. § 7105.

A previously finally denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Subsequent to the November 1993 RO decision, the appellant 
submitted an August 1997 examination report from Gregory V. 
Richardson, M.D., a private psychiatrist.  Dr. Richardson 
stated that the appellant developed post-traumatic stress 
disorder as a result of his Vietnam experiences.  Dr. 
Richardson quoted a treatise about soldiers who served in 
Vietnam and were exposed to trauma.  Dr. Richardson then went 
on to state that the psychiatric literature clearly provided 
evidence that an overwhelming traumatic incident produced 
symptomatology related to the diagnosis of post-traumatic 
stress disorder.  Based on the conclusions presented in 
psychological and psychiatric literature, Dr. Richardson was 
of the opinion that it was reasonable to conclude that the 
appellant suffered from symptomatology related to post-
traumatic stress disorder when he returned from Vietnam.  It 
was his opinion that the appellant's relationship to his 
environment resulted in the behaviors leading to his less 
than honorable discharge.  Dr. Richardson then went on to 
state that it was "probable" or "at least as likely as 
not" that the appellant's mental condition resulting from 
his military service in Vietnam caused him to go AWOL.  It 
was Dr. Richardson's opinion that under no circumstance did 
the appellant's actions fall within the definitions of 
willful misconduct.

Prior to the final November 1993 RO decision the record 
contained no medical opinions indicating that the appellant 
had a psychiatric disability during service which caused him 
to commit the infractions which led to his dishonorable 
discharge.  Dr. Richardson's opinion that the appellant's 
actions were due to a psychiatric disability and not due to 
persistent and willful misconduct is clearly probative as to 
whether or not the character of the appellant's discharge 
should constitute a bar for purposes of VA benefits.  As 
such, it is so significant it must be considered in order to 
fairly decide the merits of the claim.  Consequently, the 
appellant's claim must be reopened and considered on a de 
novo basis.  

Since there is medical evidence of record that the 
appellant's actions leading to the dishonorable discharge 
were not the result of persistent and willful misconduct, the 
appellant's claim that the character of his discharge should 
not constitute a bar for purposes of VA benefits is well 
grounded.


ORDER

New and material evidence having been submitted, the 
appellant's claim that the character of his discharge should 
not constitute a bar for purposes of VA benefits is reopened.

The appellant's claim that the character of his discharge 
should not constitute a bar for purposes of VA benefits is 
well grounded.


REMAND

Since the appellant's claim has been reopened, the RO must be 
given the opportunity to adjudicate the appellant's claim on 
a de novo basis prior to consideration of the appellant's 
claim by the Board.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should adjudicate on a de novo 
basis whether the character of the 
appellant's discharge constitutes a 
regulatory bar to payment of VA benefits.

2.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, both the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case must contain all the laws and 
regulations pertinent to character of 
discharge.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 



